Citation Nr: 9922453	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  89-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain, to include the issue of whether the 
reduction in the rating for lumbosacral strain with low back 
pain from 40 percent to 20 percent disabling effective from 
February 1, 1994 was proper.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968 and from September 1970 to July 1977.

On November 5, 1987, the veteran submitted a claim for a 
rating in excess of 20 percent for his service connected low 
back disability.  By rating decision of the Cleveland, Ohio 
Regional Office (RO) in March 1988, the claim for a rating in 
excess of 20 percent for lumbosacral strain with chronic low 
back pain was denied.  

By decision of the Board in June 1990, a 40 percent rating 
for the service connected low back disability was granted.  
By rating decision in July 1990, the RO effectuated the 
Board's June 1990 grant by assigning a 40 percent evaluation 
for low back disability effective from the date of claim on 
November 5, 1987.  In September 1990, the veteran requested 
that a higher evaluation be assigned for the service 
connected low back disability.  

By rating decision in January 1992, the evaluation for low 
back disability was reduced from 40 percent to 20 percent 
disabling with an implementation date of April 1, 1992.  
Although written notice of this decision was sent to the 
veteran on January 31, 1992, additional VA outpatient 
treatment records were received on January 24 and January 29, 
1992.  By rating decision in early February 1992, it was 
determined that the additional outpatient records 
demonstrated that the veteran's low back disability was more 
severe than had been demonstrated during the May 1991 VA 
orthopedic examination.  The proposal to reduce the veteran's 
rating for low back disability was thereby withdrawn.  

By rating decision in November 1993, the RO reduced the 
disability rating assigned for the service connected low back 
disability from 40 percent to 20 percent disabling, effective 
from February 1, 1994.  The veteran has contended that the 
rating reduction was improper; he has requested that the 40 
percent rating be restored.  The veteran also indicated in 
May 1994 that his low back disability had worsened in 
severity in addition to contesting the rating reduction based 
on a finding that his low back disability had improved.  
Thus, an appeal has been perfected as to whether an increased 
rating for low back disability is warranted to include the 
issue of whether the rating reduction from 40 to 20 percent 
disabling was proper.  This issue was remanded from the Board 
to the RO in January 1996.

Based on the foregoing adjudicative history, a further point 
of clarification is necessary.  In the January 1996 Board 
decision and remand, the issue currently on appeal was listed 
as whether the rating reduction from 40 percent to 20 
percent, effective from April 1992, was proper.  As detailed 
above, the January 1992 rating decision that reduced the 
evaluation for low back disability from 40 percent to 20 
percent disabling was withdrawn in February 1992 prior to its 
implementation in April 1992.  In view of the fact that the 
RO properly listed the effective date of the rating reduction 
from February 1, 1994 on the July 1998 supplemental statement 
of the case, and in consideration of the favorable resolution 
of this issue herein, the Board's mischaracterization of the 
effective date of reduction as April 1992 rather than 
February 1994 as part of the January 1996 decision and remand 
constitutes no more than harmless error.


FINDINGS OF FACT

1.  By rating decision in July 1990, a 40 percent rating was 
assigned for low back disability, effective from November 5, 
1987.

2.  By rating decision in August 1993, a rating reduction 
from 40 percent to 20 percent disabling for low back 
disability was proposed.

3.  Within 30 days of receipt of the notice of the August 
1993 proposed rating reduction, the veteran requested a 
predetermination hearing in September 1993.

4.  By letter in October 1993, the veteran was informed that 
a predetermination hearing had been scheduled in November 
1993.

5.  An October 1993 report of contact shows that the veteran 
requested that the November 1993 predetermination hearing be 
rescheduled; the veteran's request for a rescheduled hearing 
was not accomplished.

6.  By rating decision in November 1993, the evaluation for 
low back disability was reduced from 40 percent to 20 percent 
disabling, effective from February 1, 1994.

7.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the November 1993 rating decision.

8.  The veteran's low back disability is manifested by severe 
limitation of motion of the lumbar segment of the spine; 
there is no evidence of residuals of fracture of vertebra, 
complete bony fixation (ankylosis) of the spine at a 
favorable or unfavorable angle, or ankylosis of the lumbar 
segment of the spine at a favorable or unfavorable angle.


CONCLUSIONS OF LAW

1.  The reduction in the rating for lumbosacral strain with 
low back pain from 40 percent to 20 percent disabling 
effective from February 1, 1994 was not proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344 (1998).

2.  The criteria for the assignment of a rating in excess of 
40 percent for the veteran's lumbosacral strain with low back 
pain have not been met.  38 U.S.C.A.§§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the November 1993 rating reduction from 40 
percent to 20 percent disabling for the service connected low 
back disability was proper.

By rating decision in August 1993, a reduction from 40 
percent to 20 percent disabling for the veteran's service 
connected low back disability was proposed.  By letter of the 
same month, the veteran was informed of the proposed rating 
reduction.  By rating decision in November 1993, the rating 
for low back disability was reduced from 40 percent to 20 
percent, effective from February 1, 1994.  The veteran 
received written notice of this action by letter in November 
1993.

38 C.F.R. § 3.344(c) provides that, if a rating has been in 
effect for 5 years or more, the provisions of 38 C.F.R. 
§ 3.344(a) must be complied with in any rating reduction.  
The latter provision requires that there be material 
improvement in the disability before there is any rating 
reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 
(1992).  As noted in the introduction above, the 40 percent 
evaluation for the veteran's low back disability had been in 
effect since November 1987, more than 5 years prior to the 
August 1993 rating decision proposing reduction and notice 
thereof.  As such, the pertinent matter at issue is whether 
material improvement in the veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).
 
VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The Board notes that this was done 
in the instant case.  The RO issued a rating decision in 
August 1993 proposing the reduction in the veteran's 40 
percent disability evaluation for low back disability, and he 
was properly notified in that same month of the proposed 
action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e),(h) (1998).

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his low back disability in August 1993.  In 
early September 1993, within 30 days from the date of receipt 
of notice of the proposed reduction, the veteran requested a 
predetermination hearing.  By letter dated on October 14, 
1993, a hearing was scheduled in November 1993.  It was 
further indicated that if the veteran was unable to keep this 
hearing appointment, the RO would reschedule at his 
convenience.  A report of contact with the veteran, dated 
several days later in October 1993, indicates that the 
veteran could not report for the November 1993 hearing due to 
a doctor's appointment.  The form indicates that the veteran 
requested that the hearing be rescheduled.  Despite the fact 
that the veteran had not been afforded a hearing, the 
proposed reduction was effectuated in a November 1993 rating 
decision, effective from February 1, 1994.  It was noted on 
the November 1993 rating decision that the veteran had 
canceled the hearing request; no mention was made of the 
veteran's request that the canceled hearing be rescheduled.  
Therefore, as a timely request for a predetermination hearing 
was not complied with, the Board finds that the RO's 
reduction of the evaluation of the veteran's low back 
disability was procedurally not in accordance with the 
provisions of 38 C.F.R. § 3.105.

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see Kitchens and 
Brown.

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating from 40 percent to 20 percent was legally 
improper.  There is nothing in the evidence of record to show 
that the RO considered the provisions of 38 C.F.R. 
§ 3.344(a),(c) when it reduced the veteran's evaluation in 
November 1993.  Leaving aside the question of whether the 
clinical evidence of record at the time of the RO's November 
1993 rating decision clearly failed to indicate material 
improvement in the veteran's disability, including 
improvement under the ordinary conditions of life such as 
working or actively seeking work, the Board notes that the RO 
failed to address the question of material improvement.  
Moreover, the operative provisions of 38 C.F.R. § 3.344 were 
not provided or considered in the February 1994 or July 1998 
supplemental statements of the case.  Failure to consider and 
apply the provisions of 38 C.F.R. § 3.344, if applicable, 
renders a rating decision void ab initio.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992); see also Kitchens and 
Brown.

As the RO failed to afford the veteran the opportunity to 
provide testimony at a predetermination hearing, and as the 
RO failed to apply the applicable provisions of 38 C.F.R. 
§ 3.344 in its reduction of the evaluation for low back 
disability from 40 percent to 20 percent disabling, the Board 
finds that the November 1993 rating decision is void ab 
initio as not in accordance with the applicable criteria, and 
thus the Board has no legal option but to restore the 40 
percent schedular rating.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.344(a) (c).  


II.  Whether a rating in excess of 40 percent for low back 
disability is warranted.

Factual background.

On VA orthopedic examination in May 1991, the veteran 
reported chronic back pain, aching, soreness and tenderness.  
Every once in awhile there was some leg pain and paresthesia.  
Prolonged use such as standing or walking aggravated the 
back.  He did not wear a back brace.  On examination, the 
veteran could ambulate without problems.  There was 
tenderness and soreness.  There was no kyphosis or scoliosis.  
Forward flexion was to 45 degrees, extension was neutral and 
bending and rotation were to 10 to 15 degrees bilaterally.  
There was no sciatic notch tenderness.  Straight leg raising 
was negative.  Neurologic examination was normal.  The 
diagnosis was chronic lumbosacral strain.

An October 1991 VA MRI of the lumbar spine showed a diffusely 
bulging disc with central prominence at L3-4.  There were 
minimal changes of degenerative disc disease at L4-5.

On VA orthopedic examination in June 1992, it was noted that 
the veteran had progressive problems with increasing back 
pain over the years.  Now, he had leg problems and difficulty 
ambulating.  Ambulation with a cane was very wobbly and 
unsteady.  The veteran had problems with prolonged sitting 
and standing.  He would become stiff and sore.  The veteran 
was not wearing a brace and he was not taking any medication.  
On examination, the veteran had a great deal of difficulty 
standing, walking and ambulating.  There was a lot of 
tenderness and soreness over the back.  Forward flexion was 
from 45 to 50 degrees.  The veteran could not extend fully 
straight.  Bending and rotation were from 5 to 10 degrees.  
There was no sciatic notch tenderness and straight leg 
raising was negative.  The diagnosis was residual injury of 
lumbosacral spine with lumbar disc disease.

On VA orthopedic examination in May 1993, the veteran 
reported pain that went into his legs with occasional 
paresthesias and a weak feeling.  He used a cane to get 
around.  Medications had not helped so he did not use any.  
On examination, the veteran had difficulty rising from a 
chair.  He had a very unsteady gait even when using his cane.  
There was tenderness and soreness of the spine to palpation.  
Forward flexion was to 60 degrees.  Extension was to 10 
degrees.  Bilateral bending and rotation were to 10 degrees.  
The diagnosis was lumbosacral strain with degenerative disc 
disease.  

The veteran testified in January 1994 that he had back pain 
every day, that pain radiated upward, that his legs would go 
numb, that he had severe muscle spasms, and that symptoms 
increased with activity.  

Received in February 1994 was an October 1991 report from 
East Liverpool City Hospital that shows that the veteran 
complained of severe lower back pain of 6 weeks duration.  
The provisional diagnosis was acute lower back pain and 
possible lumbar disc disease.

By remand in January 1996, it was requested that the veteran 
should be scheduled for VA orthopedic and neurology 
examinations to determine the nature and severity of his 
service connected low back strain with pain and to determine 
the etiology of disc disease of the lumbar spine.  

Received in December 1996 was a December 1995 VA MRI of the 
lumbar spine that showed a disc bulge that was eccentric to 
the left at the L2-3 level which did not appear to affect the 
existing nerve at this level although there may have been 
some encroachment on the inferior aspect of the neural 
foramen.  Also shown was mild disc bulge at the L3-4 level 
which did not encroach on the foramen.  

On VA orthopedic examination in September 1996, the veteran 
reported that low back symptoms were gradually growing worse.  
The veteran had to change positions a lot as he was unable to 
sit or stand for extended periods, do heavy or repetitive 
bending, or perform lifting activities.  On examination, the 
veteran had difficulty rising, turning and ambulating while 
using a cane.  He had pain, soreness and tenderness across 
the lumbar spine with some spasms noted.  There was pain with 
forward flexion from 40 to 45 degrees.  Extension was 
neutral.  Bending and rotation were to 20 degrees.  The 
examiner noted that the claims folder was reviewed.  Based on 
the examination and medical probability, it was very 
difficult to separate symptoms.  More likely than not, 
current symptoms were due to disc disease rather than the 
lumbosacral strain.  In all probability, the onset of disc 
disease was a preexisting problem which had gradually gotten 
worse and may very well have been aggravated by the strain 
type injury to the back.  Based on medical probability, it 
was more likely than not that degenerative disc disease was 
what was now causing a great majority of the veteran's 
symptoms.

On VA neurology examination in October 1996, the veteran 
reported that his activities were impaired.  He was unable to 
walk, sit, stand, drive, or lift objects without significant 
pain.  The veteran's claims folder was reviewed in detail.  
On examination, there was no focal or lateralized weakness in 
any extremity.  Upon passive straight leg raising, the 
veteran only reported mild discomfort at greater than 75 
degrees of leg elevation.  Sensory examination was 
essentially intact and symmetrical except for some patchy 
areas of loss of pin prick sensation of the distal left lower 
extremity though this deficit was difficult to reproduce and 
was entirely subjective in nature.  Range of motion was 
limited by pain.  Forward flexion was from 35 to 40 degrees 
and backward extension was from 25 to 30 degrees.  The 
diagnoses included anatomical demonstration of disc 
abnormalities at the L2-3 and L3-4 levels on two distinct MRI 
examinations; and significant pain syndrome.  There was no 
objective factual evidence that either confirmed or denied 
the cause and effect relationship between the veteran's 
episode of back strain and his current symptoms or recent x-
ray findings.  It was not possible to state whether the 
connection between the veteran's lumbosacral strain and his 
abnormal MRI findings was likely to be present or unlikely to 
be present.  Nerve conduction studies were needed to 
determine the proper treatment modalities for his pain 
syndrome.  It was further noted that on multiple occasions to 
include the current examination, the veteran's pain syndrome 
had been found to be out of proportion to his physical 
examination abilities and his documented radiologic 
abnormalities.

A January 1997 VA neurology examination addendum indicates 
that referral for electromyogram and nerve conduction studies 
was made that day.  Current examination of the veteran was 
unchanged except that his gait was more severely impaired, 
and he walked with a significant kyphosis and abnormal 
posture during ambulation.  

A February 1997 report of VA sensory and nerve conduction 
studies indicates that testing was incomplete due to the 
veteran's refusal to have further needle electrode 
examination.  Left L2-4 myotomes were normal as were 
bilateral H-reflexes which represented S1 abnormalities.  

A November 1997 VA neurology report indicates that a limited 
review was conducted to address the issue of 
electromyographic and nerve conduction studies in relation to 
previous VA physical examination reports.  The chart was not 
reviewed in full.  Nerve conduction studies, to the extent 
performed, were normal bilaterally.  The incomplete needle 
examination was normal.  The electromyographic examination 
and nerve conduction velocity studies did not support the 
existence of radiculopathy; that is, herniated disc putting 
pressure on a nerve root.

On VA neurology examination in June 1998, the examiner 
indicated that the veteran's chart and claims folder were 
reviewed.  It was noted that disc bulging was a common 
finding in both symptomatic and asymptomatic individuals.  
Indeed, many have said that the function of discs was to 
bulge between the vertebra.  Therefore, the current thinking 
was that isolated disc bulging was a symptomatic and normal 
finding.  The only bulging that was significant was that 
which was asymmetric and caused herniation.  The examiner did 
not believe that there was any solid evidence of that in the 
reports of MRI.  Furthermore, a significant disc herniation 
would have caused abnormalities on the EMG that were not 
seen.  In conclusion, it was opined that the MRI findings 
were not at all relevant to the question at hand, namely the 
degree of service connection in the face of the veteran's 
chronic low back pain.  

Received in August 1998 was a June 1989 Social Security 
Administration form that indicates that an initial disability 
determination was continued due to a primary diagnosis of 
affective disorder and a secondary diagnosis of anxiety 
related disorder.

Analysis.

The veteran filed a claim for a rating in excess of 20 
percent for his service connected low back disability on 
November 5, 1987.  By decision of the Board in June 1990, a 
40 percent rating was granted for low back disability.  By 
rating decision in July 1990, the assignment of a 40 percent 
rating for the service connected low back disability was 
effectuated, effective from the date of claim in November 
1987.  The 40 percent rating was assigned under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
segment of the spine.  The veteran expressed dissatisfaction 
with the assignment of the 40 percent evaluation.  As 
determined in Part I of this decision, the November 1993 
rating decision that reduced the evaluation for low back 
disability from 40 percent to 20 percent disabling, effective 
from February 1, 1994, was not proper.  Accordingly, the 
issue left for resolution is whether the evidence supports 
the veteran's claim for a rating in excess of 40 percent for 
the service connected low back disability.

Regarding the veteran's increased rating claim, the Board is 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).  The increased rating issue was 
remanded in January 1996 for additional development of the 
evidence to include obtaining current treatment records and 
to afford the veteran VA examinations.  These developments 
were accomplished.  

In addition, medical clarification as to the etiology of disc 
disease of the lumbar spine was requested.  VA examiners have 
rendered opinions regarding this issue and by rating decision 
in July 1998, entitlement to service connection for lumbar 
disc disease was denied.  The veteran received written notice 
of this decision by letter in August 1998; however, the 
veteran has not filed an appeal from this rating denial.  
Accordingly, adjudication of the instant claim as to the 
evaluation to be assigned for low back strain with pain will 
not include a consideration of intervertebral disc syndrome 
under Diagnostic Code (DC) 5293.  As all requested 
development has been accomplished, and as the current record 
is adequate to evaluate the veteran's claim, the Board will 
proceed with the merits of the veteran's claim.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation, moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
lumbar segment of the spine warrants a 40 percent evaluation 
(DC 5292).  Lumbosacral strain with characteristic pain on 
motion warrants a 10 percent evaluation, lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position warrants 
a 20 percent evaluation, and severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space warrants a 40 percent 
evaluation (DC 5295).  A 40 percent evaluation is also 
warranted under DC 5295 if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion. 

The veteran contends that his low back disability evidences a 
greater degree of impairment than that reflected in his 
currently assigned 40 percent evaluation.  The evidence does 
not support this contention.  The current 40 percent rating 
assigned for low back disability is the highest rating 
possible under DC 5292 for limitation of motion of the lumbar 
spine and under DC 5295 for lumbosacral strain.  As discussed 
above, the provisions of DC 5293 for intervertebral disc 
syndrome are not for application in this case as the grant of 
service connection does not extend to disc disease.  The 
Board recognizes that where there are two co-existing 
disabilities which cannot be satisfactorily dissociated, the 
rating must encompass both disabilities.  As a November 1997 
VA examination indicated that there was no satisfactory 
evidence of radiculopathy, it is clear that even if 
Diagnostic Code 5293 were considered, a rating in excess of 
40 percent would not be assignable.  In this regard, the 60 
percent rating under Diagnostic Code 5393 is assignable for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
Likewise, it has not been contended or shown through the 
evidence that the veteran has residuals of fracture of the 
vertebra as would be necessary for consideration of an 
evaluation under DC 5285.

The only schedular avenue left upon which a higher evaluation 
would be possible is under DC 5286 or DC 5289.  Complete bony 
fixation of the spine (ankylosis) at a favorable angle 
warrants a 60 percent evaluation; and a 100 percent 
evaluation requires fixation at an unfavorable angle, either 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  (DC 5286).  Ankylosis of the lumbar 
segment of the spine at a favorable angle warrants a 40 
percent evaluation; and a 50 percent evaluation requires 
fixation at an unfavorable angle.  (DC 5289).  As it neither 
been contended nor shown by the evidence (see recent VA 
rating examinations) that the veteran suffers from complete 
bony fixation of the spine or ankylosis of the lumbar segment 
of the spine, there is no basis for a higher evaluation under 
either DC 5286 or 5289.  

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995) and concludes that the veteran's low 
back disability does not demonstrate additional disability 
due to pain on use or during flare-ups to the extent that the 
criteria for a higher rating would be met.  Functional loss 
due to pain can limit range of motion; however, as the 
current 40 percent rating is the highest possible under DC 
5292 for loss of range of motion of the lumbar spine, 4.40 
and 4.45 do not provide a basis for a higher evaluation.  In 
a similar fashion, as there is no evidence of ankylosis, a 
DeLuca type analysis does not provide a basis for a rating in 
excess of 40 percent under DC 5286 or DC 5289.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.   


ORDER

To the extent that the reduction in rating for lumbosacral 
strain with low back pain from 40 percent to 20 percent 
disabling effective from February 1, 1994 was not proper, the 
appeal is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.  


Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with low back pain is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

